          Case 1:20-cv-00652-DAD-SAB Document 29 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   SUSAN L. HOLLAND-HEWITT,                           Case No. 1:20-cv-00652-DAD-SAB

12                 Plaintiff,                           ORDER GRANTING DEFENDANT’S
                                                        UNOPPOSED MOTION TO CONTINUE
13          v.                                          SCHEDULING CONFERENCE AND
                                                        CONTINUING SCHEDULING
14   ALLSTATE LIFE INSURANCE CO.,                       CONFERENCE TO JULY 22, 2021

15                 Defendant.                           (ECF Nos. 26, 28)

16

17         Susan L. Holland-Hewitt (“Plaintiff”) filed this action individually and on behalf of a

18 class against Allstate Life Insurance Company (“Defendant”) on May 8, 2020. (ECF No. 1.) On

19 March 10, 2021, Defendant Allstate Life Insurance Company filed a motion to continue the
20 mandatory scheduling conference due to a pending motion to dismiss. (ECF No. 26.) At the

21 direction of the Court, Plaintiff Susan L. Holland-Hewitt filed a statement on non-opposition to

22 the motion on March 11, 2021. (ECF Nos. 27, 28.)

23         Accordingly, based on Plaintiff’s non-opposition and finding good cause, IT IS HEREBY

24 ORDERED that:

25         1.      Defendant’s motion to continue the mandatory scheduling conference is

26                 GRANTED;

27         2.      The mandatory scheduling conference is CONTINUED to July 22, 2021, at

28                 10:30 a.m. in Courtroom 9; and


                                                    1
            Case 1:20-cv-00652-DAD-SAB Document 29 Filed 03/16/21 Page 2 of 2


 1          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 2                  scheduling conference.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        March 16, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
